Citation Nr: 1423551	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand is necessary prior to adjudication of the pending claim for service connection for bilateral hearing loss.

The October 2009 VA examiner, in finding that there was no progression of hearing loss in service, did not fully explain the opinion.  Moreover, the question of whether the Veteran's hearing loss preexisted service is raised by the record, as indicated by puretone thresholds of 25 and 30 decibels.  No opinion on this the question of aggravation was requested or provided.  In this regard, the Court has noted that threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board further notes that on July 8, 1986, puretone thresholds were 50 and 40 decibels at 3000 and 4000 Hertz, bilaterally; retesting 2 days later revealed the values at 3000 and 4000 Hertz had decreased to 30 and 35 decibels on the left and to 30 decibels on the right.  However, the values on the July 10, 1986 audiogram do reflect general threshold shifts of 5 to 10 decibels in many of the frequencies.  Thus, an additional opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA audiologist to obtain an addendum opinion.  If the audiologist determines a new examination is needed to respond to the question, one should be scheduled.  After review of the entire claims file, the VA audiologist miner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was caused or aggravated by noise exposure in service, or otherwise first manifested during service.

a. Do the puretone thresholds of 30 and 25 decibels 
noted at 3000 and 4000 Hertz, bilaterally, on the 1982 entrance examination indicate that the Veteran entered service with hearing loss in both ears?  
b. If the examiner concludes the Veteran entered service with a preexisting hearing loss, did the preexisting hearing loss undergo a permanent worsening of the underlying disorder (as opposed to a temporary exacerbation) during service?  In explaining this opinion, please address the threshold shifts from the September 1982 entrance examination to the July 1986 audiograms.
c. If the examiner concludes the Veteran did not enter service with hearing loss, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss arose in service or is causally related to service, to include noise exposure therein.  In explaining this opinion, please address the threshold shifts from the September 1982 entrance examination to the July 1986 audiograms.

3.  After any additional development deemed necessary in addition to the above has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

